Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6, last line, the term “at least one ribbon of ferrocerium” has been replaced with “fine shavings of magnesium”. 
Claim 10, REMAINS AS FILED on 03/22/2021. 

Authorization for this examiner’s amendment was given in an interview with Andrew Graff on April 6, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

April 6, 2021

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762